Mr. PRESIDING JUSTICE DIERINGER delivered the opinion of the court: Defendant, John Belt, was indicted for the crime of armed robbery. Following a bench trial in the Circuit Court of Cook County, he was found guilty of robbery and sentenced to the Illinois State Penitentiary for a term of one year to one year and one day. The only issue presented on appeal is whether the defendant was proven guilty beyond a reasonable doubt. On December 21, 1970, Calvin Humbert and his brother, Melvin, entered a well-lit drug store at the corner of 49th and Prairie Avenue in Chicago. Calvin Humbert testified he saw the defendant, John Belt, in the drug store. He further testified he knew the defendant previously and frequently saw him in the area. Upon leaving the store with his brother, Calvin Humbert observed the defendant and another man follow them. When the other man grabbed his brother, Calvin ran across the street with the defendant in pursuit. The defendant caught, hit and robbed him. On December 26, 1970, at 10:00 P.M., Calvin Humbert, having seen the defendant on the prior day, toured the area with the police but saw nothing. At 12:00 A.M., Calvin toured the area with the police once again and, upon seeing the defendant, identified him to the police. Melvin Humbert testified to having seen the defendant in the drug store on the evening of the robbery. He also picked the defendant from a six man police lineup as being one of the robbers. Chicago police officer, Arthur Holmes, testified to the fact that Calvin Humbert identified the defendant as the individual who robbed him. He also stated Melvin Humbert picked the defendant as one of the robbers from a six man police lineup. Based on the above testimony, the trial judge found the defendant guilty in a bench trial and sentenced him. It is from this finding the defendant appeals. The defendant contends he was not proven guilty beyond a reasonable doubt. The basis for the defendant’s contention is the fact that Calvin Humbert, the victim of the instant robbery, was chased by two men and set upon from behind, which would ill afford him adequate opportunity to observe his assailant and make a sound identification. Defendant further contends the identification is also faulty because the victim’s eyeglasses were knocked off when he was set upon. The argument put forth by the defendant fails to take into account certain testimony which the trial court had before it. The defendant fails to acknowledge the fact that the defendant was known by the victim; that the victim saw the defendant frequently; that the victim had picked his glasses up and put them back on; or that the victim had observed the defendant in a drug store near the site of the robbery only minutes before the robbery occurred. We therefore reject defendant’s contentions as being without merit. For the reasons stated herein, the judgment of the Circuit Court of Cook County is affirmed. Judgment affirmed. BURMAN and ADESKO, JJ., concur.